PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/744,951
Filing Date: 15 Jan 2018
Appellant(s): KIM et al.



__________________
Paul Zarek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 November 2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (“Burch”, US 2002/0132825, previously cited) in view of Kim et al (“Kim”, KR 10-1237646, see machine translation, cited in the IDS mailed 1/15/18) and Mamajiwalla et al. (“Mamajiwalla”, US 2007/0184115).
Burch teaches analgesic preparations for oral administration that provide a combination of a COX-2 inhibitor or a pharmaceutically salt thereof and an opioid analgesic or a pharmaceutically acceptable salt thereof; the combination preferably provides a synergistic or at least additive effect for analgesic dosages (e.g., paragraph [0055]).  In preferred embodiments, the opioid analgesic may be tramadol (e.g., paragraph [0054]) and the COX-2 inhibitor may be celecoxib (e.g., paragraph [0047]).  The combination can be formulated as a controlled or sustained release oral formulation in any suitable tablet (e.g., paragraph [0074]).  The combination dose can be formulated as a controlled release dosage form which may include the opioid analgesic (tramadol) In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Burch further teaches its compositions may have a controlled release matrix comprising the opioid analgesic and mixtures of hydrophobic materials like alkylcelluloses (ethylcellulose) and hydrogenated vegetable oil (e.g., paragraphs [0113]-[0116], [0121], [0128]). Such hydrophobic materials may be contained in an amount of 1-80% by weight of the oral dosage form (e.g., paragraph [0118]).  
While Burch suggests oral dosage forms comprising an immediate release layer comprising celecoxib and a sustained release compartment comprising tramadol, ethylcellulose (a water-insoluble polymer), and hydrogenated vegetable oil (a wax-like lipid); Burch does not explicitly teach its immediate release form comprises a water-soluble polymer, a surfactant, and a saccharide in addition to celecoxib, and also does not specify its hydrogenated vegetable oil such as hydrogenated castor oil or hydrogenated cottonseed oil.
Kim teaches solid dispersions comprising celecoxib with improved bioavailability (Title of Invention; abstract). The solid dispersions further comprise a water soluble polymer like hydroxypropyl cellulose, surfactants like sorbitan esters and sodium lauryl 
Mamajiwalla is in the field of modified release forms of tramadol (e.g., Title; abstract) and teaches examples of waxes desirably used for the controlled release dosage form include hydrogenated vegetable oils, such as cottonseed (e.g., paragraph [1514]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate a water-soluble polymer like hydroxypropyl methylcellulose, a surfactant like sodium lauryl sulfate, and a saccharide like mannitol, within the immediate release layer containing celecoxib of Burch’s oral dosage forms, and a wax like hydrogenated cottonseed oil within the sustained release portion containing tramadol of Burch’s oral dosage forms. One would have been motivated to do so since Kim teaches the instant surfactants and water soluble polymers aid in keeping celecoxib in amorphous form, which enables the drug to have increased solubility and improved bioavailability in oral dosage forms. Further, Kim teaches mannitol is a conventional diluting agent as part of its pharmaceutically acceptable carrier within its oral dosage forms. Thus, a skilled artisan would have a reasonable expectation that by incorporating the instant surfactant, water soluble polymer, and saccharide in the immediate release forms of Burch’s oral dosage

Regarding instant claim 4, Kim teaches surfactants such as sodium lauryl sulfate (e.g., claim 12).
Regarding instant claim 5, Kim exemplifies formulations comprising water soluble polymer and surfactant in a combined weight percent of about 33 wt.% of the total dosage form (e.g., see embodiment 1, pg. 10). Although Kim does not specifically teach an amount of water soluble polymer and surfactant that falls within the instant amount, it would have been obvious to manipulate and optimize their amount in the oral dosage forms of Burch depending on the desired release rate of celecoxib from the dosage form. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Regarding instant claim 7, Kim teaches the pharmaceutically acceptable carrier comprising mannitol can be present in an amount of 30-75 wt.% of the oral dosage form. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to an artisan of ordinary skill to manipulate and optimize the amount of mannitol in the oral dosage forms of Burch et al depending on the amounts of other components in the oral dosage form.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. See In re Aller & MPEP 2144.05 above.
Regarding instant claim 9, Burch teaches the water insoluble polymer, ethylcellulose (e.g., paragraph [0128]).
Regarding instant claim 10, Burch teaches its hydrophobic materials (including water insoluble polymer and wax-like lipid) may be contained in an amount of 1-80% by weight of the oral dosage form (e.g., paragraph [0118]). It should be noted that this amount overlaps with the instant amount. Further, it would have been obvious to manipulate and optimize the amounts of water insoluble polymer and wax-like lipid depending on the desired release rate of the opioid, tramadol. See In re Aller & MPEP 2144.05 above.

(2) Response to Argument
Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (“Burch”, US 2002/0132825, previously cited) in view of Kim et al (“Kim”, KR 10-1237646, see machine translation, cited in the IDS mailed 1/15/18) and Mamajiwalla et al. (“Mamajiwalla”, US 2007/0184115).

This argument is not persuasive because Burch specifically teaches: 1) a combination dose comprising a COX-2 inhibitor and an opioid analgesic, and specifically names the combination of celecoxib and oxycodone (e.g., abstract; paragraph [0019]); 2) preferred opioid analgesics also include tramadol (e.g., paragraph [0054]; and 3) the combination dose can be formulated as a controlled release dosage form which may include the opioid analgesic (tramadol) in sustained release form and the COX-2 inhibitor (celecoxib) as an immediate release layer (e.g., paragraph [0075]).  Therefore, the skilled artisan would easily envisage a combination dose having celecoxib in immediate release form, and tramadol in sustained release form.  Additionally, the rejection is not based on Burch alone, but Burch in view of Kim and Mamajiwalla.  Burch teaches conventional excipients known to the art may be used (e.g., paragraph [0071]), including a controlled release matrix comprising the opioid analgesic and mixtures of hydrophobic materials like alkylcelluloses (ethylcellulose) and hydrogenated vegetable oil (e.g., paragraphs [0113]-[0116], [0121], [0128]).  Kim teaches solid dispersions comprising celecoxib with improved bioavailability (Title of Invention; abstract). The solid dispersions further comprise a water soluble polymer like hydroxypropyl cellulose, surfactants like sorbitan esters and sodium lauryl sulfate, as well as diluting agents like mannitol (pg. 7, 2nd full paragraph, last full paragraph; pg. 8, first full paragraph; pg. 9, first full paragraph). According to Kim, the solid dispersion 
Appellant argues the celecoxib/tramadol combination of claim 1 is “one of 828 possible COX-2 inhibitor/opioid analgesic combinations.”  Appellant argues Burch teaches preferred combinations which are different than the claimed combination, and which do not include celecoxib, citing paragraph [0059] of Burch.  Appellant asserts, “the Examiner selected the specific combination of celecoxib and tramadol via hindsight construction without any reasoning or evidence to do so provided by either the cited art or scientific rationale.”
This argument is not persuasive.  Burch specifically names the combination of celecoxib and oxycodone in both the abstract and claims (e.g., see abstract; claim 30).  While Burch does not name celecoxib in paragraph [0059], Burch does specifically name celecoxib elsewhere, and thus a reading of the reference “as a whole” would lead the skilled artisan to conclude its preferred use.  Burch also teaches ten preferred analgesics, including oxycodone and tramadol (e.g., paragraph [0054]).   Therefore, the skilled artisan would find it obvious to try tramadol with celecoxib, with a reasonable expectation of success.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See MPEP 2145 X.A.  In this case, the specific recitation of 
Appellant then argues the general teaching of Burch is insufficient to guide the artisan to a combination of celecoxib and tramadol.  Appellant argues Burch provides specific combinations of COX-2 inhibitor and opioid analgesic, but none of the combinations include both celecoxib and tramadol.  Appellant asserts, “arriving at a combination of celecoxib and tramadol cannot be considered a reasonable inference based on Burch.”  Appellant also asserts, “the fact that both tramadol and oxycodone are preferred opioid analgesics according to Burch does not mean that tramadol and oxycodone are necessarily interchangeable in the COX-2 inhibitor/opioid analgesic combination.”  Appellant argues that, if Burch intended tramadol and oxycodone to be interchangeable, then it is solely when used in combination with nimesulide, melorican, and flosulide, again citing paragraph [0059] of Burch.  Appellant also argues Burch does not disclose that celecoxib and tramadol can or should be formulated in the same composition as a bilayer tablet.  Appellant further argues the working examples do not guide the artisan to select an oral formulation comprising celecoxib and tramadol.  Appellant asserts, “the Examiner improperly reduces a generic teaching about possible release profiles of the COX-2 inhibitors and opioid analgesics to suggest immediate release celecoxib and sustained release tramadol. 
This argument is not persuasive.  Burch teaches the combination of a COX-2 inhibitor and an opioid analgesic (e.g., paragraph [0019]), including the more specific combination of the opioid analgesic in sustained release form and COX-2 inhibitor 
Appellant continues to argue Burch does not guide the artisan to formulate celecoxib in an immediate release layer and tramadol in a sustained release layer, because the COX-2 inhibitor may be in sustained release form or immediate release form, and the opioid analgesic may be in sustained release form or immediate release form, citing paragraph [0075] of Burch.  This argument is not persuasive because paragraph [0075] of Burch still specifically teaches, “The sustained release dosage form may include the opioid analgesic in sustained release form and COX-2 inhibitor in sustained release form or in immediate release form.”  Thus, the skilled artisan would 
Appellant further argues the rationale provided to arrive at the combination of excipients present in the bilayer formulation of claim 1 is insufficient.  Appellant argues the teachings of Burch regarding alkylcellulose polymers and vegetable oil “do not guide the artisan to using alkylcellulose polymers and vegetable oils from among all possible excipients for sustained-release compartments comprising tramadol from among the hydrophobic materials described in Burch.”  This argument is not persuasive because the selection of alkyl cellulose polymers and vegetable oil amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  In this case, Burch teaches conventional excipients known to the art may be used (e.g., paragraph [0071]), and specifically names hydrophobic materials including alkylcellulose polymers and hydrogenated vegetable oil as suitable choices (e.g., paragraphs [0113]-[0116], [0121], [0128]).
Appellant argues Kim shows that hydroxypropyl cellulose and mannitol were known as possible excipients in celecoxib formulations that do not include tramadol, and thus does not evaluate the claim as a whole.  This argument is not persuasive because Burch already teach conventional excipients known to the art may be used (e.g., paragraph [0071]), and the teachings of Kim are relied upon to demonstrate what would be considered ‘conventional excipients’ with celecoxib.  Therefore, the skilled artisan, looking to select excipients to be formulated with celecoxib, would look to the teachings of Kim and consider them relevant, and would be sufficiently guided to include such excipients, including a water-soluble polymer such as hydroxypropyl cellulose, a 
Appellants also argue Mamajiwalla does not disclose celecoxib.  Appellant asserts it would not have been obvious to include the wax of Mamajiwalla in the Burch composition because there is no guidance as to why the artisan would select a wax or wax-like lipid “in the absence of any reason to do so in Burch.”  This argument is not persuasive because Burch already teaches conventional excipients known to the art may be used (e.g., paragraph [0071]), and specifically teaches hydrophobic materials such as hydrogenated vegetable oil (e.g., paragraph [0121]).  The teachings of Mamajiwalla are relied upon to demonstrate what ‘hydrogenated vegetable oil’ conventional excipients are known to the art. Since Mamajiwalla teaches waxes desirably used for the controlled release dosage form include hydrogenated vegetable oils, such as cottonseed (e.g., paragraph [1514]), and Burch already teaches hydrogenated vegetable oil, the skilled artisan would find it obvious to include hydrogenated cottonseed oil in the Burch composition, with a reasonable expectation of success.

 Appellant also asserts the Examiner’s statements (in response to Appellant’s assertions that the presence of Burch’s tramadol compartment would interrupt the enhancement of celecoxib’s bioavailability and the use of the excipients named by Kim would be adversely affected in the composition of Burch, or that the presence of the tramadol compartment would ‘frustrate’ the bioavailability of the celecoxib formulation) represent an improper shifting of the burden for showing nonobviousness.  This argument is not persuasive because, as noted above, Burch (the primary reference) already teaches conventional excipients known to the art may be used (e.g., paragraph [0071]), obvious modifications can be made (e.g., paragraph [0180]), and the teachings of Kim and Mamajiwalla are relied upon to demonstrate what is known to the art as ‘conventional excipients’.  Therefore, the skilled artisan would reasonably expect the excipients named by Kim and Mamajiwalla would not be adversely affected in the composition of Burch, absent a showing otherwise.  Examiner’s statements to this effect do not improperly shift burden to Appellant; rather, said statements point out that Appellant has not made any ‘showing otherwise’, and thus Appellant’s arguments are not persuasive.
prima facie finding of obviousness.
This argument is not persuasive.  The Declarations filed 05 November 2020 and 20 May 2021 have been fully considered, but are not persuasive for overcoming the rejection.  Appellant’s statements regarding the working examples of Burch are duly noted.  However, even assuming arguendo the closest comparison to be made is with the working examples of nabumetone/morphine or meloxicam/morphine, the Declarations do not compare with these combinations either, as the comparison provided is with a single active (celecoxib or tramadol) to a combination celecoxib/tramadol, and does not compare with other active combinations, as exemplified by Burch.  Thus, it is still not clear if the improved results are expected, due to the combination of a COX-2 inhibitor (celecoxib) with an opioid analgesic, as taught by Burch, or unexpected.  Additionally, while the Kim Declaration states the differences in excipients do not significantly affect the Cmax and AUC0-t for tramadol or celecoxib, and accompanying additives can cause unwanted effects on the release pattern of the other drug…The excipients in the tramadol compartment could interfere with the celecoxib immediate-release profile….the enhanced bioavailability of a celecoxib formulation due to the presence of specific excipients, is frustrated by the presence of the tramadol compartment” (page 5 of Appellant’s Remarks; emphasis added).  Therefore, it is not clear if the differences in Cmax and AUC0-t for celecoxib are due to the type of formulation (i.e., a bilayer formulation), or the specific excipients present.  While Appellant states these former remarks were in response to the Examiner’s burden to establish a prima facie finding of obviousness, it is not clear why or how the veracity of Appellant’s statements should only be afforded weight in one context, and not in another.  Furthermore, the data in the Declaration demonstrates a lower Cmax and AUC0-t for celecoxib in a formulation containing sodium lauryl sulfate (named as a surfactant in the claimed formulation; e.g., see instant claims 1 and 4); therefore, 1) it is not clear if the results obtained for the celecoxib in the combined formulation are due to the combination itself, or the specific excipients selected; and 2) it is also not clear if probative value of the data presented may be extended to the full scope of excipients claimed.  Therefore, the data is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA S FRAZIER/Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611       
                                                                                                                                                                                                 /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.